Case 8:20-mj-01209-TGW Document 10 Filed 03/10/20 Page 1 of 1 PagelD 37

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA,
VS. Case No.: 8:20-mj-1209-TGW
BENJAMIN TUCKER PATZ,

Defendant.
/

WAIVER OF RIGHT TO SPEEDY INDICTMENT
I, BENJAMIN TUCKER PATZ, having been fully advised by my counsel of my
right to a speedy Indictment pursuant to the Speedy Trial Act, 18 U.S.C. § 3161, et. seq.,
and the United States Constitution, hereby agree to waive my right to be indicted up to and
including June 3, 2020.
EXECUTED this #0” day of March, 2020, in Napa, California and Tampa,

Florida.

 

 

BENJA TUCKER PATZ
Defendant Counsel

Page 1 of 1
